JONES, JUDGE:
This claim is on an open account for rental and maintenance of postage meter equipment furnished the Office of the Governor during the years 1966, 1967 and 1968. The amount of the claim is $90.05, being the balance of the account which shows sundry credits.
A representative of the claimant testified that the services were performed and were not paid for, and the account was introduced in evidence. Counsel for the respondent stated that no related invoices were found 'in the Governor’s office and that present personnel had no knowledge of the transactions.
A case having been made by the claimant, 'and no defense being available, ¡the Court will allow the claim, and an award hereby is made to the claimant, Pitney-Bowes, Inc., in the sum of $90.05.